Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Clinton County) to review a determination made at a superintendent’s proceeding held on March 26, 1979, at the Clinton Correctional Facility. On the court’s own motion, petition dismissed, without costs, upon the ground that, since appellant has been released on parole, the issues presented by this appeal *975are moot (Matter of Zobrist v Smith, 42 NY2d 1012; Matter of Hamm v Regan, 34 NY2d 992). Kane, J. P., Staley, Jr., Mikoll, Casey and Herlihy, JJ., concur.